DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-20 of U.S. Patent No. 11368717. Although the claims at issue are not identical, the scope and novel features of the claims are the same and directed to the same invention, and the differences are obvious variation, and they are not patentably distinct from each other. For instance; independent claim 1 of the instant application is directed to; a method for point cloud coding in an encoder, comprising; determining an octree partitioning structure for a bounding box of a point cloud;
determining whether parallel encoding is to be performed on occupancy codes of nodes in a range of one or more partitioning depths in the octree partitioning structure; performing the parallel encoding on the occupancy codes of the nodes in response to the parallel encoding being determined to be performed on the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree partitioning structure; and generating a coded bitstream based on the encoded occupancy codes of the nodes, the coded bitstream including syntax information that indicates whether parallel decoding is to be performed on the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree partitioning structure. Similarly, patented claim 1 is directed to the same method of pointy cloud coding, and the differences are encoding and decoding. obviously the encoding and decoding process of the claimed invention are a direct reverse process, which would have been necessitated by the process.
	Claim 2, is directed to the method of claim 1, wherein the syntax information indicates that the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree partitioning structure are to be decoded in parallel based on one of a signaled flag and a minimum partitioning depth at which the parallel decoding is to be performed; similarly, patented claim 2 is directed to the same invention.
	Claim 3, is directed to the method of claim 2, wherein the performing further comprises; performing the parallel encoding on the occupancy codes of the nodes based on the minimum partitioning depth and a maximum partitioning depth at which the parallel encoding is to be performed, the maximum partitioning depth being equal to or less than a maximum partitioning depth of the octree partitioning structure; similarly, patented claim 3 corresponds to the same invention.
	Claim 4, is directed to the method of claim 1, wherein the coded bitstream includes a sub-bitstream for each of the one or more partitioning depths; similarly, patented claim 4 corresponds to the same invention.
	Claim 5, is directed to the method of claim 4, wherein a bitstream offset corresponding to each of the one or more portioning depths is included in the syntax information; similarly, patented claim 5 corresponds to the same invention.
	Claim 6, is directed to the method of claim 1, wherein the performing further comprises; performing the parallel encoding on the occupancy codes of the nodes in the range of the one or more partitioning depths based on context variables of the occupancy codes; similarly, patented claim 6 corresponds to the same invention.
	Claim 7, is directed to the method of claim 6, further comprising; determining initial probabilities of the context variables of the occupancy codes of the nodes as one or more predefined values; similarly, patented claim 7 corresponds to the same invention.
	Claim 8, is directed to the method of claim 6, further comprising; determining initial
probabilities of the context variables of the occupancy codes of the nodes based on probabilities of
 context variables of occupancy codes of parent nodes of a plurality of nodes, the plurality of nodes being in a minimum partitioning depth at which the parallel encoding is to be performed; similarly, patented claim 8 corresponds to the same invention.
	Claim 9, is directed to the method of claim 6, further comprising; determining initial probabilities of the context variables of the occupancy codes of the nodes based on probabilities of context variables of occupancy codes of a subset of parent nodes of the nodes; similarly, patented claim 9 corresponds to the same invention.
	Claims 10-20 corresponds to the patented claims 10-20 for the same reason stated in the above action.
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482